DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-19, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “adjusting the adjustable fastening device to adjust a height of the gas injector cover to be in contact with a window between the gas injector cover and the upper terminal end of the gas injector” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
	The above limitation is the allowable feature of original claim 2 as indicated in previous office action.
With respect to claim 8, the prior art made of record does not disclose or suggest either alone or in combination “adjusting the adjustable fastening device to adjust a height of the gas injector cover in contact with a window between the gas injector cover and the upper terminal end of the gas injector” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation is the allowable feature of original claim 9 as indicated in previous office action.
With respect to claim 15, the prior art made of record does not disclose or suggest either alone or in combination “and tuning the adjustable fastening device by adjusting the fasteners so that ……a height of the gas injector cover over the upper terminal end of the gas injector is adjusted” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation incorporates allowable feature of original claim 20 as indicated in previous office action.
None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Claims 3-7 & 21 are allowed being dependent on claim 1.
Claims 10-14 & 22 are allowed being dependent on claim 8.
Claims 16-19 & 23 are allowed being dependent on claim 15.
Claims 2, 9 & 20 are cancelled by applicant, accordingly associated 112(b) rejections as set forth in previous office action are moot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813          

/SHAHED AHMED/Primary Examiner, Art Unit 2813